Citation Nr: 1523306	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic sinusitis with allergic rhinitis, status post-operative endoscopic sinus surgery/septoplasty (claimed as a respiratory disorder).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1980 to December 1980 and from January 1986 to November 1992.  He had service in Southwest Asia from January 31, 1990 to May 18, 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2013, the Board denied the claim for entitlement to service connection for chronic sinusitis.  The Veteran appealed the Board decision to the Court of Appeals for Veterans Claims (Court).  In September 2014 the Court vacated the Board decision with respect to this issue and remanded the claim for action consistent with joint motion for remand (JMR).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2014 JMR was premised on the conclusion that the Board had relied on an inadequate October 2008 VA examination.  Specifically, the JMR asserted that the examiner's conclusions were unclear, as he noted that the Veteran did not have sinus problems while in-service, but then noted that his sinus problems worsened after returning from his service in Saudi Arabia.  The Board notes that the Veteran was still in-service for more than a year after his return from Saudi Arabia, and that the examiner did not clarify whether the Veteran's sinus problems got worse during this in-service period, or after his discharge.  Furthermore, the examiner only considered whether the Veteran's sinus disability was related to his service in Saudi Arabia, failing to consider the periods of service before this, specifically between July 1980 and December 1980 and between January 1986 and November 1992.  The JMR provided, given the facially inconsistent findings of the examination, that a remand was necessary for clarification.

For these reasons, the Board finds that a remand for a supplemental VA examination or opinion is warranted, to clarify whether the Veteran started having sinus problems while in-service and whether his sinus disabilities are caused by or related to his service not exclusive to his service in Saudi Arabia.  On remand, the VA examiner should address additional pertinent evidence added to the record during the pendency of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2008 VA examiner for a supplemental medical opinion, or if he is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion rendered.

The examiner should read the Joint Motion for Remand, which explains the deficiencies which were found in the October 2008 opinion, and should then provide clarification with regard to whether the Veteran's diagnosis of chronic sinusitis with allergic rhinitis was either caused by or otherwise related to any of the periods of the Veteran's service to include his service in Germany, his service in Saudi Arabia and his period of service after his return from Saudi Arabia.  The examiner should provide a complete rationale for his opinion.

In providing the requested opinion, the VA examiner should address any additional evidence of record.

2.  Then readjudicate the issue.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




